Citation Nr: 0114185	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  01-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right middle lobe of the lung (claimed as lung cancer 
as the result of exposure to herbicides).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, with service in Vietnam from February 1967 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that a 
VA medical record and x-ray report, both dated in May 1999, 
refer to an abnormal June 1998 chest x-ray.  It appears that 
comparisons were made between the May 1999 and June 1998 
chest x-rays.  However, the June 1998 chest x-ray is not of 
record.  The Board notes that it appears that although the 
veteran resides in Blytheville, Arkansas, he has been seen at 
the VA facility in Memphis, Tennessee.  Additionally, the 
veteran reported that he had a VA Agent Orange examination at 
the Memphis VAMC.  However, a VA Agent Orange examination is 
not of record.  Finally, the Board notes that in an October 
1999 VA general medical examination, the veteran reported 
that his employer referred him to a physician for evaluation 
and that a right lung mass was noted at that time.  The 
record does not contain any private medical records for the 
veteran.  VA's duty to assist the veteran includes obtaining 
recent medical records.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for a lung disorder.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should document its efforts to obtain 
these records.

2.  The RO should contact the VA medical 
facilities in Memphis, Tennessee and 
request a copy of the veteran's June 1998 
chest x-rays, the VA Agent Orange 
Examination, as well as any other medical 
records pertaining to the veteran's 
treatment prior to 1999.  The RO should 
document its efforts to obtain these 
records.

3.  After receipt of the above medical 
records, the RO should refer the 
veteran's claims folder to a VA physician 
to determine the nature and etiology of 
the veteran's squamous cell carcinoma of 
the right middle lobe of the lung.  The 
physician should specifically address 
whether it is as likely as not that the 
veteran's squamous cell carcinoma of the 
right middle lobe of the lung had its 
onset and was manifested to a degree of 
10 percent or more during the 30-year 
presumptive period that began following 
the veteran's last day of service in 
Vietnam.  The physician should provide a 
comprehensive report including complete 
rationale for all conclusions.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




